BARNES, Presiding Judge,
dissenting.
The warrant affidavit in this case alleged only two things to establish probable cause: (1) that the FBI received a lead from unnamed German authorities who had identified several Internet Protocol addresses from which image files were accessed on a website used “to distribute Child Pornography,” and (2) that one of these addresses belonged to an account owned by Shirley. The affiant did not indicate that he had viewed the images, did not include any images or descriptions, and did not include any other facts that would indicate that the images accessed on the website constituted child pornography. Because the affidavit was legally insufficient to establish probable cause that the images were child pornography, the trial court erred in denying Shirley’s motion to suppress. Therefore, I must respectfully dissent.
It is true that
[t]he magistrate’s task in determining if probable cause exists to issue a search warrant is simply to make a practical, common-sense decision whether, given all the circumstances set forth in the affidavit before him, including the *431veracity and basis of knowledge of persons supplying hearsay information, there is a fair probability that contraband or evidence of a crime will be found in a particular place.
(Citations and punctuation omitted.) State v. Palmer, 285 Ga. 75, 77 (673 SE2d 237) (2009). Nevertheless, while “affidavits for search warrants must be tested and interpreted by magistrates and courts in a common-sense and realistic fashion, this is not to say that probable cause can be made out by affidavits which are purely conclusory[.]” (Citation and punctuation omitted.) Willoughby v. State, 315 Ga. App. 401, 403 (727 SE2d 194) (2012). In other words, a warrant affidavit “should contain more than a conclusory statement which gives the magistrate virtually no basis at all for making an independent judgment regarding the existence of probable cause.” Dobbins v. State, 262 Ga. 161, 163 (3) (415 SE2d 168) (1992).
When these basic principles are applied in the context of an application for a warrant to search for child pornography, I agree with those federal courts that have held that “a magistrate must be able to independently evaluate whether the contents of the alleged images meet the legal definition of child pornography.” United States v. Pavulak, 700 F3d 651, 661 (3d Cir. 2012). See United States v. Brunette, 256 F3d 14, 17-18 (1st Cir. 2001). The affiant’s use of the conclusory label “child pornography” in a warrant affidavit when referring to the alleged images is simply not enough. See id. As the United States Court of Appeals for the Third Circuit has explained, a magistrate’s independent evaluation regarding whether the images are child pornography
can be accomplished in one of three ways: (1) the magistrate can personally view the images; (2) the search-warrant affidavit can provide a “sufficiently detailed description” of the images; or (3) the search-warrant application can provide some other facts that tie the images’ contents to child pornography.
(Citations omitted.) Pavulak, 700 F3d at 661. The third category would include, for example, tying the images at issue to computer files, web pages, or Internet chat rooms with names indicative of child pornography. See, e.g., United States v. Borowy, 595 F3d 1045, 1049 (9th Cir. 2010) (noting that “the file names for at least five of the files were explicitly suggestive of child pornography”); United States v. Simpson, 152 F3d 1241, 1246 (II) (10th Cir. 1998) (affidavit indicated that undercover agent encountered defendant “in an Internet chat room designated as ‘# sexpicshare # % % kidssexpics’ ”).
*432Decided November 21, 2014
Reconsideration denied December 16, 2014
Crawford & Boyle, Eric C. Crawford, for appellant.
Daniel J. Porter, District Attorney, Richard C. Armond, Assistant District Attorney, for appellee.
In the present case, the magistrate did not personally review any images of alleged child pornography, the warrant affidavit did not provide any description whatsoever of the images, and the warrant affidavit provided no other facts tying the images to child pornography. Instead, the warrant affidavit simply stated that a computer with an Internet Protocol address assigned to Shirley was used to download “full and thumbnail size image files” from a website “which was used to distribute Child Pornography.” This conclusory allegation employing the label “child pornography” “without any details about what the images depict or any other connection to child pornography [,] is beyond the outer limits of probable-cause territory.” Pavulak, 700 F3d at 663. Consequently, the warrant affidavit was legally insufficient to establish probable cause to show that the images in question were child pornography, and the trial court erred in concluding otherwise. Hence, I would reverse the trial court’s denial of Shirley’s motion to suppress.
I am authorized to state that Judge McFadden joins in this dissent.